PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/452,938
Filing Date: 26 Jun 2019
Appellant(s): Tsoutsaios, Antonios



__________________
Ralph G. Fischer (Reg. No. 55,179)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 23, 2021, appealing from the Final Office Action mailed March 2, 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office Action dated March 2, 2021, from which the appeal is taken have been modified by the Advisory Action dated April 23, 2021.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3, 7, 9-11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blatherwick et al., Pub. No. EP 2077656 A2, hereby “Blatherwick” in view of Ying et al., Pub. No. US 2005/0232253 A2, hereby “Ying”, in further view of Hardwicke et al., Pub. No. US 2004/0243701 A1, hereby “Hardwicke”.

Regarding Claim 1, Blatherwick discloses “A method for automatically registering a user in a desk-share environment comprising a plurality of desks, each desk being equipped with an IP telephone connected to a communication network (Blatherwick figs. 1 and 2 and paragraphs 7-8, 42 and 48: a method of associating at least two communication devices coupled to a data network, e.g., IP phone 110 and PC/laptop 115, wherein the devices may be part of a hotdesk environment and a user of the PC/laptop may automatically be logged in to the IP phone based on the association), the method comprising the steps of:
storing... a first user profile that includes a user identifier to verify a first user and the first user profile also including a MAC address of a first terminal device of the first user (Blatherwick figs. 1 and 2 and paragraphs 40 and 55-60: association database 150 maintains a mapping of a user ID and corresponding user directory number (DN), i.e., a user profile, to the MAC address of a computing device);
connecting the IP telephone to the first terminal device for connecting the first terminal device to the communication network (Blatherwick fig. 1 and paragraphs 39, 44 and 50: PC/laptop 115 is connected to IP phone 110, enabling access to data network 130);
the IP telephone receiving first data packets for transmission into the communication network from the first terminal device after the first terminal device is connected to the IP telephone for connection to the communication network, the first data packets comprising the MAC address of the first terminal device of the first user (Blatherwick figs. 1 and 2 and paragraphs 44 and 52-53: IP phone 110 receives messaging, i.e., first data packets, from the connected PC/laptop 115, the messaging including the MAC address of PC/laptop 115 which is extracted by IP phone 110);
verifying..., that the MAC address of the first data packets received from the first terminal device for transmission into the communication network matches the MAC address of the first terminal device included in the first user profile based on a (Blatherwick figs. 1 and 2 and paragraphs 57-60 and 63-65: application server 160 queries the association database 150 using the MAC address of PC/laptop 115 and, in response to the query, receives the mapping of the PC/laptop 115 to the IP phone 110 as well as the mapping of a computing device user ID to the user’s personal IP phone directory number); and
in response to... determining that the MAC address of the first data packets corresponds to the MAC address of the first terminal device included in the first user profile from the comparison of the MAC address of the first terminal device included in the first user profile, the IP telephone activating the first user profile for use of the IP telephone by the first user (Blatherwick figs. 1 and 2 and paragraphs 48 and 61-62: the user is automatically logged in to IP phone 110 using the user’s personal IP phone directory number received in response to the query);
the IP telephone periodically receiving second data packets for transmission into the communication network from the first terminal device (Blatherwick paragraphs 53 and 147-148: IP phone 110 invalidates the association of PC/laptop 115 after messaging from the connected PC/laptop 115 has ceased for a period of time - while not explicitly stated, it is apparent that IP phone 110 continues to receive messages from the connected PC/laptop 115)”. 
However, while Blatherwick discloses the MAC address of the connected PC/laptop is extracted from packets transmitted from the PC/laptop to the network as they pass through the IP phone (Blatherwick fig. 2 and paragraphs 44 and 53), Blatherwick differs from the claimed invention in that the association database is maintaining the association between the user ID, user directory number, and the MAC Blatherwick does not explicitly disclose “storing, at the IP telephone, a first user profile that includes a user identifier to verify a first user and the first user profile also including a MAC address of a first terminal device of the first user;” and
“verifying, by the IP telephone, that the MAC address of the first data packets received from the first terminal device for transmission into the communication network matches the MAC address of the first terminal device included in the first user profile based on a comparison of the MAC address of the first data packets to the MAC address of the first terminal device included in the first user profile; and
in response to the IP telephone determining that the MAC address of the first data packets corresponds to the MAC address of the first terminal device included in the first user profile from the comparison of the MAC address of the first terminal device included in the first user profile, the IP telephone activating the first user profile for use of the IP telephone by the first user (emphasis added)”.
In the same field of endeavor, Ying discloses a shared multi-user IP telephone device comprising a memory storing a plurality of user profiles, each user profile associated with a unique user ID and one or more personalization features (Ying fig. 3 and paragraphs 37, 42, 46 and 52-53: IP telephone device 35 comprising storage device 340), wherein the IP telephone is configured to extract a user ID from a received packet, locate a corresponding user profile in memory, and configure the IP telephone according to the personalization features indicated in the user profile (Ying figs. 3 and 5 and paragraphs 52-59 and 71-72: personalized feature presentation portion 320 of IP telephone 35 customizes IP telephone 35 based on personalized features indicated by the user profile retrieved from storage device 340 using the user ID extracted by ID extraction portion 310 from a received packet).
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick to store the association database locally in the IP phone and to configure the IP telephone to query the association database using the MAC address of the PC/laptop extracted from the traversing packets as taught by Ying because doing so constitutes a simple substitution of one known element (an IP phone retrieving a user profile from a local database using identification information extracted from a packet ) for another (a remote server retrieving a user profile from a remote database using identification information extracted from a packet) to obtain predictable and desirable results (automatically logging the determined user into the IP phone). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
However, while Blatherwick suggests that the IP telephone continues to receive messages from the connected PC/laptop (Blatherwick paragraphs 53 and 147-148), the combination of Blatherwick and Ying does not explicitly disclose “the IP telephone verifying a MAC address of the second data packets is the MAC address of the first terminal device included in the first user profile by a comparison of the MAC address of the second data packets to the MAC address of the first terminal device included in the first user profile to maintain the first user profile being active on the IP telephone.”
In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated (Hardwicke figs. 4 and 6 and paragraph 59: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there.”).”
 It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to keep a first user logged in to the IP telephone upon determining that the MAC address extracted from the messages of the connected PC/laptop match the MAC address stored in the association database as taught by Hardwicke because doing so constitutes applying a known technique (determining the MAC address of a device connected to a switch port matches the MAC address associated with the switch port in a database and maintaining the association of the user with the IP telephone in response thereto) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (keeping the first user logged in to the IP phone). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 3, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 1.
Additionally, Ying discloses “wherein the first user profile is stored in a database of the IP telephone... (Ying fig. 3 and paragraphs 37, 42, 46 and 52-53: IP telephone device 35 comprises storage device 340 that stores a plurality of user profiles, each user profile including a unique user ID)”.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick to store the association database locally in the IP phone and to configure the IP telephone to query the association database using the MAC address of the PC/laptop extracted from the traversing packets as taught by Ying for the reasons set forth in the rejection of Claim 1.
While Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “receiving, by the IP telephone, third data packets for transmission into the communication network after the second data packets are received, the third data packets having a new MAC address;
in response to the IP telephone determining that the new MAC address of the third data packets does not correspond with the MAC address of the first terminal device included in the first user profile based on a comparison of the new MAC address of the third data packets with the MAC address of the first terminal device included in the first user profile resulting in the new MAC address not matching the MAC address of the first terminal device included in the first user profile, the IP telephone deactivating the first user profile;
checking, by the IP telephone, whether the new MAC address is a MAC address of a second user profile of the database based on a comparison of the new MAC address of the third data packets to the MAC address of the second user profile; and

In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and in response to determining that the MAC address of the connected PC is different from the MAC address associated with the switch port in the database, the database is updated with the new association and an associated IP telephone is automatically configured according to the user profile of the user associated with the PC (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether the device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there. If not, there has been some change, and the association is marked at step 59 for testing.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to log out a first user from the IP telephone and log in a second user automatically upon determining that the MAC address extracted from the messaging of the connected PC/laptop does not match the MAC address stored in the association database as taught by Hardwicke because doing so constitutes applying a known technique (determining the MAC address of a device connected to a switch port does not match the MAC address associated with the switch port in a database and automatically configuring an IP telephone with a user profile in response to the determination) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (logging a second user into the IP phone automatically). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 7, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 1.
Additionally, Blatherwick discloses “wherein the method further comprises a step of detecting a stop of data traffic received from the first terminal device (Blatherwick paragraphs 147-148 and 167-174: IP phone 110 invalidates the association of PC/laptop 115 after messaging from the connected PC/laptop 115 has ceased for a period of time and the user is logged out of the IP phone).”

Regarding Claim 9, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 1.
Additionally, Blatherwick discloses “wherein the communications network is a local area network (Blatherwick fig. 1 and paragraph 39: data network 130 may be an Ethernet or wireless LAN).”

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Blatherwick, as modified by Ying, discloses “An IP telephone (Blatherwick fig. 1 and paragraph 37: IP phone 110) comprising:
(Blatherwick fig. 1 and paragraphs 37 and 214: IP phone 110)”.

Regarding Claim 11, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 10.
Additionally, Ying discloses “wherein the IP telephone is a VoIP telephone (Ying paragraphs 10 and 48-49: shared multi-user IP telephone device 35 is a VoIP phone).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick to utilize VoIP phones as taught by Ying because doing so constitutes a simple substitution of one known element (IP telephones) for another (VoIP telephones) to obtain predictable and desirable results (automatic configuration of VoIP telephones). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Blatherwick, discloses “A non-transitory computer readable medium having code stored thereon, the code defining a method that is performed by a telephone when the telephone runs the code... (Blatherwick figs. 1 and 2 and paragraphs 7-8, 48 and 214: a storage medium comprising computer-readable program code implementing a method of associating at least two communication devices coupled to a data network, e.g., IP phone 110 and PC/laptop 115, wherein the devices may be part of a hotdesk environment and a user of the PC/laptop may automatically be logged in to the IP phone based on the association)”.
a processor connected to a non-transitory computer readable medium storing a database (Blatherwick fig. 1 and paragraphs 37 and 214: IP phone 110)”.

Claims 4-6, 8, 15-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blatherwick, Ying and Hardwicke in view of Kurupacheril et al., Pub. No. US 2014/0113589 A1, hereby “Kurupacheril”.

Regarding Claim 4, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 1.
While Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “receiving, by the IP telephone, third data packets for transmission into the communication network after the second data packets are received, the third data packets having a new MAC address;
in response to the IP telephone determining that the new MAC address of the third data packets does not correspond with the MAC address of the first terminal device included in the first user profile, the IP telephone deactivating the first user profile;
checking, by the IP telephone, whether the new MAC address is a MAC address of any second user profiles of a database; and

In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and in response to determining that the MAC address of the connected PC is different from the MAC address associated with the switch port in the database, the database is updated with the new association and an associated IP telephone is automatically configured according to the user profile of the user associated with the PC (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether the device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there. If not, there has been some change, and the association is marked at step 59 for testing.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to log out a first user from the IP telephone and log in a second user automatically upon determining that the MAC address extracted from the messaging of the connected PC/laptop does not match the MAC address stored in the association database as taught by Hardwicke for the reasons set forth in the rejection of Claim 3.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “the IP telephone activating a default user profile in response to determining that the new MAC address of the third data packets is not the MAC address of any of the second user profiles.”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, onto an IP telephone when a detected username does not match the username of a stored user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 28, 30, 35-37: telephone 210 may be provided with a default configuration when the signal received from the user device does not comprise a known unified communications (UC) username).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying and Hardwicke, to load a default profile onto the IP telephone when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril because doing so constitutes applying a known technique (loading a default configuration on an IP telephone when a detected username does not match a known user profile) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (enabling use of the IP telephone by an unregistered user). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

	
Regarding Claim 5, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 1.
Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “receiving, by the IP telephone, third data packets for transmission into the communication network after the second data packets are received, the third data packets having a new MAC address;
in response to determining that the new MAC address of the third data packets does not correspond with the MAC address of the first terminal device that is included in the first user profile, the IP telephone deactivating the first user profile;
checking, by the IP telephone, whether the new MAC address is a MAC address of any second user profiles of a database based on a comparison of the new MAC address of the third data packets to the MAC address of the second user profiles; and
the IP telephone activating a previously activated user profile that was activated prior to the first user profile being activated in response to determining that the new MAC address is not the MAC address of any of the second user profiles of the database.”
In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and in response to determining that the MAC address of the connected PC is different from the MAC address associated with the switch port in the database, the database is updated with the new association and an associated IP telephone is automatically configured according to the user profile of the user associated with the PC (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether the device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there. If not, there has been some change, and the association is marked at step 59 for testing.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to log out a first user from the IP telephone and log in a second user automatically upon determining that the MAC address extracted from the messaging of the connected PC/laptop does not match the MAC address stored in the association database as taught by Hardwicke for the reasons set forth in the rejection of Claim 3.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “the IP telephone activating a previously activated user profile that was activated prior to the first user profile being activated in response to determining that the new MAC address is not the MAC address of any of the second user profiles of the database.”
In the same field of endeavor, Kurupacheril discloses loading the user profile of the previous user on an IP telephone when a detected username does not match a known user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 33-35 and 37-38: telephone 210 may return to the previous user profile when the signal received from the user device does not comprise a known unified communications (UC) username).
Blatherwick, as modified by Ying and Hardwicke, to load the user profile of the previous user onto the IP telephone when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril because doing so constitutes applying a known technique (loading the profile of the previous user on an IP telephone when a detected username does not match a known user profile) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (enabling use of the IP telephone by an unregistered user). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 6, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 1.
While Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “receiving, by the IP telephone, third data packets for transmission into the communication network after the second data packets are received, the third data packets having a new MAC address;
in response to determining that the new MAC address of the third data packets does not correspond with the MAC address of the first terminal device that is included in the first user profile, the IP telephone deactivating the first user profile;

the IP telephone activating an emergency calls only mode in response to determining that the new MAC address is not the MAC address of any of the second user profiles of the database.”
In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and in response to determining that the MAC address of the connected PC is different from the MAC address associated with the switch port in the database, the database is updated with the new association and an associated IP telephone is automatically configured according to the user profile of the user associated with the PC (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether the device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there. If not, there has been some change, and the association is marked at step 59 for testing.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying, to log out a first user from the IP telephone and log in a second user automatically upon determining that the MAC address extracted from the messaging of the connected Hardwicke for the reasons set forth in the rejection of Claim 3.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “the IP telephone activating an emergency calls only mode in response to determining that the new MAC address is not the MAC address of any of the second user profiles of the database.”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, that only allows emergency calls onto an IP telephone when a detected username does not match the username of a stored user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 28, 30, 35-37: telephone 210 may be provided with a default configuration when the signal received from the user device does not comprise a known unified communications (UC) username, wherein the default profile may only allow emergency calls).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying and Hardwicke, to load a default profile onto the IP telephone when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril because doing so constitutes applying a known technique (loading a default configuration on an IP telephone when a detected username does not match a known user profile) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (enabling use of the IP telephone by an unregistered user). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 8, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 7.
However, while Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “in response to detecting the stop of the data traffic received from the first terminal device, the IP telephone proceeding according to a preselected option from a number of options selected from the group consisting of activating a default user profile, activating an emergency calls only mode, and maintaining the activated first user profile.”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, onto an IP telephone when a signal has not been received from a connected device for a predetermined period of time (Kurupacheril figs. 2 and 5 and paragraph 17, 25, 28-29, 37 and 39: telephone 210 may activate a default configuration when the telephone has not received a signal from a user device).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying and Hardwicke, to load a default profile onto the IP telephone when messages from the connected PC/laptop have ceased for a predetermined period of time as taught by Kurupacheril because doing so constitutes applying a known technique (loading a default configuration on an IP telephone when the IP phone has stopped receiving a signal from a connected device) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (enabling use of the IP telephone without a PC/laptop being connected). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 15, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 14. 
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “wherein the IP telephone also checks whether the new MAC address of the third data packet is a MAC address of any second user profiles stored in the database and activates a default user profile in response to determining that the new MAC address of the third data packets is not the MAC address of any of the second user profiles (emphasis added).”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, onto an IP telephone when a detected username does not match the username of a stored user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 28, 30, 35-37: telephone 210 may be provided with a default configuration when the signal received from the user device does not comprise a known unified communications (UC) username).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load a default profile when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril for the reasons set forth in the rejection of Claim 4.

Regarding Claim 16, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 14.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “wherein the IP telephone also checks whether the new MAC address of the third data packets is a MAC address of any second user profiles stored in the database and activates a previously active user profile in response to determining that the new MAC address of the third data packets is not the MAC address of any of the second user profiles (emphasis added).”
In the same field of endeavor, Kurupacheril discloses loading the user profile of the previous user on an IP telephone when a detected username does not match a known user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 33-35 and 37-38: telephone 210 may return to the previous user profile when the signal received from the user device does not comprise a known unified communications (UC) username).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load the user profile of the previous user when the MAC address Kurupacheril for the reasons set forth in the rejection of Claim 5.

Regarding Claim 17, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 14.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “wherein the IP telephone also checks whether the new MAC address of the third data packets is a MAC address of any second user profiles stored in the database and activates an emergency calls only mode in response to determining that the new MAC address of the third data packets is not a MAC address of any of the second user profiles of the database (emphasis added).”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, that only allows emergency calls onto an IP telephone when a detected username does not match the username of a stored user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 28, 30, 35-37: telephone 210 may be provided with a default configuration when the signal received from the user device does not comprise a known unified communications (UC) username, wherein the default profile may only allow emergency calls).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load a default profile when the MAC address extracted by the IP Kurupacheril for the reasons set forth in the rejection of Claim 6.

Regarding Claim 18, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 10.
However, while Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “in response to detecting the stop of the data traffic received from the first terminal device, the IP telephone proceeding according to a preselected option from a number of options selected from the group consisting of activating a default user profile, activating an emergency calls only mode, and maintaining the activated first user profile.”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, onto an IP telephone when a signal has not been received from a connected device for a predetermined period of time (Kurupacheril figs. 2 and 5 and paragraph 17, 25, 28-29, 37 and 39: telephone 210 may activate a default configuration when the telephone has not received a signal from a user device).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP telephone of Blatherwick, as modified by Ying, to load a default profile onto the IP telephone when messages from the connected PC/laptop have ceased for a predetermined period of time as taught by Kurupacheril because doing so constitutes applying a known technique (loading a default configuration on an IP telephone when the IP phone has stopped receiving a signal from a connected device) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (enabling use of the IP telephone without a PC/laptop being connected). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding Claim 20, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 19.
Additionally, Blatherwick discloses “verifying a MAC address of second data packets received from the first terminal device after the first data packets are received is the MAC address of the first terminal device included in the first user profile based on a comparison of the MAC address of the second data packets to the MAC address of the first terminal device included in the first user profile to maintain the first user profile being active on the telephone (Blatherwick paragraphs 147-148 and 167-174: IP phone 110 invalidates the association of PC/laptop 115 after messaging from the connected PC/laptop 115 has ceased for a period of time and the user is logged out of the IP phone - while not explicitly stated, it is apparent that the associated user remains logged in to IP phone 110 while the IP phone continues to receive messages from the connected PC/laptop).”
However, while Blatherwick discloses that the user may be logged out of the IP phone automatically in response to the IP phone ceasing to receive messaging from the connected PC/laptop (Blatherwick paragraphs 147-148 and 167-174), the combination of Blatherwick and Ying does not explicitly disclose “in response to the MAC address of the second data packets not corresponding to the MAC address of the first terminal device included in the first user profile being determined based on the comparison of 
in response to the telephone determining that the MAC address of the second data packets does not correspond to the MAC address of any of the second user profiles, performing one of: (i) deactivating the first user profile and activating a default user profile; and (ii) deactivating the first user profile and activating an emergency calls only mode.”
In the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and in response to determining that the MAC address of the connected PC is different from the MAC address associated with the switch port in the database, the database is updated with the new association and an associated IP telephone is automatically configured according to the user profile of the user associated with the PC (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether the device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port.”).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the program code comprised by the storage medium of Blatherwick, as modified by Ying, to log out a first user from the IP telephone and log Hardwicke for the reasons set forth in the rejection of Claim 3.
However, while Hardwicke discloses that the IP telephone can be configured with a second user profile upon determining that the MAC address of a device connected to a switch port is different from the MAC address associated with the switch port in the database (Hardwicke paragraphs 57-63), the combination of Blatherwick, Ying and Hardwicke does not explicitly disclose “in response to the telephone determining that the MAC address of the second data packets does not correspond to the MAC address of any of the second user profiles, performing one of: (i) deactivating the first user profile and activating a default user profile; and (ii) deactivating the first user profile and activating an emergency calls only mode.”
In the same field of endeavor, Kurupacheril discloses loading a default configuration, i.e., a default profile, onto an IP telephone when a detected username does not match the username of a stored user profile (Kurupacheril figs. 3 and 5 and paragraph 25, 28, 30, 35-37: telephone 210 may be provided with a default configuration when the signal received from the user device does not comprise a known unified communications (UC) username).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load a default profile when the MAC address extracted by the IP telephone is not associated with a user profile as taught by Kurupacheril for the reasons set forth in the rejection of Claim 4.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Blatherwick, Ying and Hardwicke in view of Rice, Pub. No. US 2010/0061533 A1.

Regarding Claim 12, the combination of Blatherwick, Ying and Hardwicke discloses all of the limitations of Claim 10.
However, while Blatherwick discloses that the determined user is logged in to the IP phone automatically (Blatherwick paragraphs 48 and 61-62), the combination of Blatherwick and Ying does not explicitly disclose “wherein the IP telephone is also configured to activate the first user profile according to a predetermined time schedule.”
In the same field of endeavor, Rice discloses “wherein the IP telephone is also configured to activate the first user profile according to a predetermined time schedule (Rice paragraph 16, 37 and 46: an IP phone may activate and deactivate a particular end user's telephony profile information based on a schedule).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Blatherwick, as modified by Ying and Hardwicke, to automatically log in a user to the IP telephone based on a schedule as taught by Rice because doing so constitutes applying a known technique (automatically logging a user into an IP telephone based on a schedule) to known devices and/or methods (an IP telephone) ready for improvement to yield predictable and desirable results (logging a user into the IP phone automatically without requiring the user to connect the PC/laptop). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
(2) Response to Argument

OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS
Like the claimed invention, the primary reference, Blatherwick, discloses a method in which a user is automatically logged in to an IP phone in a hotdesk environment (i.e., a desk-share environment) based on an association of the IP phone with a user that is determined when a computing device, such as a personal computer or laptop, is connected through the IP phone to the network (Blatherwick figs. 1-2 and paragraphs 7-8, 42 and 48: “Desktop C” including PC/laptop 115 and IP phone 110). Like the claimed invention, the particular computing device connected to the IP phone is identified using its MAC address, which is detected from messages (i.e., first data packets) exchanged between the computing device and the network as they traverse the IP phone (Blatherwick figs. 1- 2 and paragraphs 44 and 52-53: “Step 201a. Since the IP phone’s 110 embedded L2 switch/bridge 145 is passively in the path of the messaging from the computing device, it is able to ‘sniff’ the messaging and extract the computing device’s IP address and MAC address as well as any supplementary information provided in the protocol.”). Like the claimed invention, a database maintains an association between the user and the MAC address of the computing device that is created when the user logs on to the network using the computing device (Blatherwick figs. 1-2 and paragraphs 57-60 and 63-65: “Step 208. The association database 150 returns the mapping of the computing device MAC to the IP phone MAC (or other unique ID pair), as previously stored in step 203 above, as well as the mapping of computing device user ID to the equivalent IP hone user ID (such as the user’s personal DN (‘UserDN’))(‘Association_Query_response’), and the user is automatically logged (Blatherwick figs. 1-2 and paragraphs 61-62: “Step 210. The user is auto-logged into the associated IP phone 100, and may begin using it.”).
A difference between the claimed invention of independent Claims 1, 10 and 19 and the disclosure in Blatherwick lies in the location of the database and of the processing that uses the associations maintained by the database to automatically log the user into the IP phone. As Appellant rightly notes, Blatherwick discloses a centralized system in which the database and processing are located in the network (Appeal Brief § I.B.1, pages 16-17) whereas the claimed invention discloses a decentralized system in which the processing is performed by the IP phone using a database that is stored by the IP phone (Appeal Brief § A, pages 1-3).
However, in the same field of endeavor, Ying discloses a shared multi-user IP telephone device comprising a memory storing a plurality of user profiles, each user profile associated with a unique user ID and one or more personalization features (Ying fig. 3 and paragraphs 37, 42, 46 and 52-53: IP telephone device 35 comprising storage device 340), wherein the IP telephone is configured to extract a user ID from a received packet, locate a corresponding user profile in memory, and configure the IP telephone according to the personalization features indicated in the user profile (Ying figs. 3 and 5 and paragraphs 52-59 and 71-72: personalized feature presentation portion 320 of IP telephone 35 customizes IP telephone 35 based on personalized features indicated by the user profile retrieved from storage device 340 using the user ID extracted by ID extraction portion 310 from a received packet).”
In the rejection, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify Blatherwick to store Ying. In other words, it would have been obvious to one or ordinary skill in the art at the time of the effective filing to modify Blatherwick to use a decentralized approach to automatically log a user into the IP phone based on the teachings of Ying.
Further, while Blatherwick suggests that the IP telephone continues to receive messages from the connected PC/laptop (Blatherwick paragraphs 53 and 147-148), and discloses that the user may be automatically logged out of the IP phone upon detecting disconnection of the computing device from the IP phone (Blatherwick paragraphs 167-174), the combination of Blatherwick and Ying does not explicitly disclose verifying a MAC address in second data packets is the MAC address associated with the user to maintain the user profile being active on the IP telephone, as claimed. In other words, while Blatherwick implies to one of ordinary skill in the art that the user remains logged in to the IP phone while the messages exchanged between the computing device and the network containing the MAC address of the computing device continue to traverse the IP phone, the combination of Blatherwick and Ying does not explicitly disclose this feature. 
However, in the same field of endeavor, Hardwicke discloses a method for automatically logging a user into a IP telephone in a hot-desking office environment wherein the MAC address of a PC connected to a switch port is checked against a MAC address associated with the switch port in a database and wherein the association of the user and the IP telephone is maintained when the MAC address of the PC connected to the switch port matches the MAC address associated with the switch port in the (Hardwicke figs. 4 and 6 and paragraph 59: “If at step 54 the system finds that the switch port is already associated with a device in the database, a check is made to see whether device MAC address which has been read from the switch port matches the MAC address which is stored in the database for that switch port. If there is a match, the algorithm ends there.”).”
In the rejection, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify Blatherwick, as modified by Ying, to keep a first user logged in to the IP telephone upon determining that the MAC address extracted from the messages of the connected PC/laptop match the MAC address stored in the association database as taught by Hardwicke. In other words, it would have been obvious to one or ordinary skill in the art at the time of the effective filing to modify Blatherwick, as modified by Ying, to maintain the active user profile as long as the MAC address of the computing device contained in the continued messages matches the computing device MAC address stored in the association database based on the teachings of Hardwicke.
These finding of obviousness are the basis of the arguments presented by Appellant in the Appeal Brief (and previously in the Response filed February 2, 2021 and the After Final Response filed April 6, 2021). Appellant attempts to rebut these findings of obviousness by arguing against the references individually rather than against the combination, and by arguing the references are not combinable based on lack of teaching, suggestion or motivation to combine, impermissible hindsight, and change to the principle of operation of one or more of the references, respectively. Examiner respectfully disagrees for reasons that will be set forth in detail in this Examiner’s Answer.

I. THE OBVIOUSNESS REJECTIONS SHOULD BE REVERSED
B. Claims 1 And 3-9 Are Allowable
1. Blatherwick's Sign-on Process Fails To Suggest Use of A Phone Receiving Data Packets And Taking Action Based On A MAC Address Of Received Data Packets Based On The MAC Address Of Received Data Packets Corresponding To A MAC Address That Is Identifiable From A User Profile. Blatherwick's System Is Designed So A Central Server Causes A Phone To Activate A Particular User Profile.

Appellant argues: 
“There is no telephone that receives any data packets from a terminal device evaluates those data packets to verify the MAC address of the data packets is a MAC address identifiable from a user profile, and activating the user profile when the MAC address of the data packets correspond to the MAC address identifiable from the user profile.” (Appeal Brief Pages 16-17)

Examiner Responds:
Blatherwick clearly discloses the IP phone receiving a message, i.e., first data packets, comprising the MAC address of the connected computing device (Blatherwick figs. 1-2 and paragraphs 44 and 53). The IP phone of Blatherwick is modified to store the association database locally and to perform the processing to log the user associated with the connected computing device Ying. Appellant is arguing against Blatherwick individually rather than the combination.  

Appellant argues: 
“Further, Blatherwick's computer and central server (i.e. application server 160) do not review any data packets for MAC addresses to verify anything. The user log-in credentials that are utilized in Blatherwick’s process is a user ID and password or a user's ID card. (Blatherwick, at ¶¶ 56-62). A central server receives that data along with an address of the user's device for logging that user on to the device. Id. The application server uses that information to look up the associated user devices identified via a database for then automatically logging the user into those other devices.” (Appeal Brief Page 17)

Examiner Responds:
Figure 2, shown below, illustrates the process through which the user of the computing device is automatically logged in to the IP phone.

    PNG
    media_image2.png
    450
    1097
    media_image2.png
    Greyscale

(Step 201a, paragraph 53). The MAC address is provided by the IP phone to the call controller (Step 202, paragraph 54), which then creates an association between the MAC address of the computing device and the MAC address of the IP phone in the association database (Step 203, paragraph 55). As previously noted, after a user has logged in to the computing device, the application server queries the association database using either the user ID or MAC address of the computing device (Step 207, paragraph 59) and receives the mapping of the IP phone MAC address to the computing device MAC address and a mapping of the computing device User ID to an IP phone user ID, such as the user’s directory number, i.e., a first user profile (Step 208, paragraph 60). Upon receiving the directory number associated with the user logged into the computing device from the association database, the application server sends a control message containing the MAC address of the IP phone and the user’s directory number to the call controller (Step 209, paragraph 61) and the call controller automatically logs the user into the associated IP phone (Step 210, paragraph 62). While figure 2 and associated disclosure describe the process for the thin client embodiment (“Desktop A”), in paragraphs 63-65, Blatherwick clearly states that a similar process is performed in the PC/laptop embodiment (“Desktop C”). As shown, the MAC address of the computing device sniffed from the messages traversing the IP phone is ultimately utilized in retrieving the IP phone directory number, i.e., the profile, of the user that is logged in to the computing device.

Appellant argues: 
“There is no sending of data packets to any phone. Nor is there any phone that evaluates data packets to evaluate the MAC address of the device that sent the data packets for verifying the MAC address corresponds to a MAC address of a user profile for activating a particular user profile.” (Appeal Brief Page 17)

Examiner Responds:
Again, Appellant is arguing against Blatherwick individually rather than the combination. Blatherwick clearly discloses the IP phone receiving a message, i.e., first data packets, comprising the MAC address of the connected computing device (Blatherwick figs. 1-2 and paragraphs 44 and 53). As shown previously, the MAC address of the computing device sniffed from the messages traversing the IP phone is ultimately utilized in retrieving the IP phone directory number, i.e., the profile, of the user that is logged in to the computing device. As noted above, Ying discloses an IP phone that can look up a locally stored user profile using an ID extracted from a packet received by the IP phone (Ying figs. 3 and 5 and paragraphs 52-59 and 71-72).  Blatherwick is modified to store the association database locally and to perform the processing to log the user associated with the connected computing device into the IP phone automatically based on the teachings of Ying.  


2. Paragraphs 92 & 95 of Baltherwick Fail To Support The Rejection

Appellant argues: 
“Paragraph 95 of Blatherwick does not suggest that these remote servers be included in an IP phone. It merely says that the call controller, which controls call functions of the IP phone 110, can be integrated into the phone. (See e.g. ¶83 of Blatherwick, explaining that the IP phone 110 and the call controller 155 are the ‘communication subsystem’). Paragraph 95 does not suggest that all the different server and controller elements would all be included in the IP phone. This is clearly contrary to the teaching of Blatherwick. Such a view of Blatherwick is only based on impermissible hindsight reasoning.” (Appeal Brief Page 18)

Examiner Responds:
First, the Examiner notes that paragraph 95 of Blatherwick is not cited in the 103 rejections set forth in the Final Office Action mailed March 2, 2021. 
Second, substantially the same argument was previously presented and responded to at length in the Final Office Action mailed March 2, 2021 (FOA ¶4). Again, the Examiner respectfully disagrees. As was stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action, the disclosure of Ying (not paragraph 95 of Blatherwick) is relied upon for teaching an IP phone locally storing user profiles and automatically loading the personalization features from the user profile of a user associated with an ID extracted by the IP phone from a packet. Again, paragraph 95 of Blatherwick Blatherwick contemplated other embodiments other than that explicitly disclosed that could achieve automatically logging a user into IP phone. 

Appellant argues: 
“Paragraph 92 of Blatherwick was also cited in the Advisory Action to support the rejection set forth in the Final Office Action. This paragraph states that the IP phone 110 can ‘interact directly with the association database 150 rather than via the call controller 155 ...’ This just teaches that the IP phone can send the user device's sniffed MAC address data in step 203 directly to the association database 150 instead of sending it to the association database via the call controller 155 as shown in step 202 of Figure 2. Below is an annotation of Figure 2 of Blatherwick further illustrating this disclosure of paragraph 92:” (FIGURE OMITTED)
This fails to teach that the IP telephone perform any type of evaluation of the user device's MAC address for user profile determinations for an automatic configuration based on a user profile corresponding to the MAC address.” (Appeal Brief pages 18-19)

Examiner Responds:
Again, the Examiner notes paragraph 92 of Blatherwick is not cited in the 103 rejections set forth in the Final Office Action mailed March 2, 2021. 
Again, the disclosure of Ying is relied upon to modify the IP phone of Blatherwick to store the association database and perform the processing using Blatherwick contemplated other embodiments could achieve automatically logging a user into IP phone (see Examiner Interview Summary Record mailed April 23, 2021).


3. Ying Fails To Support Modification Of Blatherwick

Appellant argues: 
“The Examiner acknowledges that Blatherwick fails to teach or suggest a phone receiving data packets, doing any type of verification, or activating a user profile based on its evaluation of a MAC address of data packets it receives. (FOA, at 5, 6, 7, 8, 11-13). Ying is relied upon for suggesting a phone receive data packets, verify a MAC address of the data packets corresponds to a MAC address identifiable from a user profile and then activating that user profile based on this verification. (Id, citing Ying at Figs. 3 and 5, and ¶¶ 37, 42, 46, 52-65, 71-72). But, Ying fails to suggest such features.” (Appeal Brief Page 20)

Examiner Responds:
Figure 3, shown below, illustrates the IP phone of Ying. As clearly shown, IP telephone device 35 comprises storage device 340 that stores user profiles, each associating a personalized feature descriptor with a user ID (Ying paragraphs 46 and 53) and ID extraction portion 310 that extracts a user ID from a SIP packet received by the IP telephone device (Ying paragraphs 55-56).


    PNG
    media_image3.png
    727
    1020
    media_image3.png
    Greyscale

Personalized feature presentation portion 320 of IP telephone device 35 uses the extracted user ID to search storage device 340 for a user profile that corresponds to the extracted user ID and utilizes the personalized feature descriptor associated with the user ID in the user profile to personalize the operation of IP telephone device for the user (Ying paragraphs 42 and 57-59). Appellant incorrectly asserts that Ying is relied upon for disclosing an IP phone that receives and verifies a MAC address. As was stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action, Blatherwick discloses logging the user into the IP phone based on the MAC address sniffed from the messages traversing the IP phone. Ying is relied upon Blatherwick to store the association database locally in the IP phone and to query the association database using the MAC address of the PC/laptop extracted from the traversing packets based on the teachings of Ying. Appellant is arguing against Ying individually rather than the combination.

Appellant argues: 
“Ying’s telephone is designed to receive a call from a calling party and, based on the SIP address information included in the call, determine a callee for that call that originated from the calling party. Id. The shared telephone is designed to use the user profile of the detected callee to provide a callee personalized notification (e.g. via a particular ring tone (Ying, ¶ 71) or other audible announcement (e.g. output name of callee, Ying, ¶ 59) or displaying the image of the detected call (displaying image of the callee to whom the call is directed, Ying, ¶ 59). Ying’s process is specifically designed to avoid use of a MAC address, as the telephone's MAC address is the same for all the users sharing that phone.” (Appeal Brief Pages 20-21)

Examiner Responds:
Substantially the same argument was previously presented and responded to at length in the Final Office Action mailed March 2, 2021 (FOA ¶4). Again, the Blatherwick discloses logging the user into the IP phone based on the MAC address sniffed from the messages traversing the IP phone. Ying is relied upon for disclosing an IP phone that can look up a locally stored user profile using an ID extracted from a packet received by the IP phone. The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick to store the association database locally in the IP phone and to query the association database using the MAC address of the PC/laptop extracted from the traversing packets based on the teachings of Ying. Again, Appellant is arguing against Ying individually rather than the combination.


a. Ying's Callee Identification Scheme Is Based On The Call Data Being Evaluated At The Terminal Device. It Is Not Data For transmission Into A Network.

Appellant argues: 
“Ying's callee identification scheme is based on an analysis of a call transmitted by another device to the phone. This call data is not a transmission of data that is to be fed into a network. It is data the phone has received at the terminal end of an attempted call via a phone network. This call data is not data sent to Ying's phone for transmission into a network- it is data that is terminating 

Examiner Responds:
Again, Appellant is arguing against Ying individually rather than the combination. As stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action, Blatherwick discloses logging the user into the IP phone based on the MAC address sniffed from the messages traversing the IP phone. Ying is relied upon for disclosing an IP phone that can look up a locally stored user profile using an ID extracted from a packet received by the IP phone.  Again, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick to store the association database locally in the IP phone and to query the association database using the MAC address of the PC/laptop extracted from the traversing packets based on the teachings of Ying.
    

b. Modification Based On Ying Impermissibly Alters Ying's Scheme And Requires A Modification Rendering Ying's Scheme Inoperable

Appellant argues: 
“Ying utilizes an SIP address to help identify the callee - not a MAC address of any terminal device. If a MAC address of the shared device were included in Ying’s callee identification scheme as alleged in the Office Action, the callee would not be able to be accurately identified because multiple callees who share the same phone would all be identified as the potential callee. It would not be possible to perform Ying's principle of operation for identification of the callee as no particular callee could be identified for personalized notification of the call. Such a modification of Blatherwick based on Ying as alleged in the Office Action is not merely a simple substitution of known features, but requires a person of skill in the art to modify Ying's callee identification scheme is a way that would prevent that scheme from functioning to identify the correct callee-which is the entire purpose of Ying's scheme. (Ying, Title, Abstract, ¶¶ 9 and 32).” (Appeal Brief Pages 21-22)

Examiner Responds:
The IP telephone of Blatherwick is being modified based on a specific teaching of Ying. The modification of Blatherwick based on the specific teaching of Ying does not change the principle of operation of Ying.
Blatherwick discloses logging the user into the IP phone based on the MAC address sniffed from the messages traversing the IP phone. Ying is relied upon for disclosing an IP phone that can look up a locally stored user profile using an ID extracted from a packet received by the IP phone. The Examiner is not importing the entirety of Ying’s scheme into Blatherwick. Rather, Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick to store the association database locally in the IP phone and to query the association database using the MAC address of the PC/laptop extracted from the traversing packets based on the teachings of Ying.


c. The Examiner Failed To Provide A Sufficient Rational
Underpinning For The Alleged Modification Of Cited Art

Appellant argues: 
“The Examiner contends that Blatherwick would be modified based on Ying so that a phone 110 in Blatherwick would receive data packets, verify a MAC address of those data packets, and then activate a particular user profile based on that verification. (FOA, at 8-9, 11- 13). The theory for this alleged modification was a ‘simple substitution of one known known element for another to obtain predictable results.’ Id at 9. But, as discussed above, there is no teaching or suggestion in any of the cited art that a phone receive data packets from a 

Examiner Responds:
The Examiner respectfully disagrees. MPEP § 2145 X. C. states, 
“A suggestion or motivation to combine references is an appropriate method for determining obviousness, however it is just one of a number of valid rationales for doing so. The Court in KSR identified several exemplary rationales to support a conclusion of obviousness which are consistent with the proper ‘functional approach’ to the determination of obviousness as laid down in Graham. KSR, 550 U.S. at 415-21, 82 USPQ2d at 1395-97. See MPEP § 2141 and § 2143.” 
In this case, the rationale for combining the teachings of Blatherwick and Ying as stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action mailed March 2, 2021, is a simple substitution of one known element for another to obtain predictable results, which is one of the exemplary rationales that may support a conclusion of obviousness. See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Additionally, one of ordinary skill in the art at the time of the effective filing would readily appreciate advantages of modifying Blatherwick to use a 

Appellant argues: 
“Ying's system is unrelated to evaluation of MAC addresses for logging in a user or activating a user profile. As discussed above, Ying’s system is also unrelated to evaluation of MAC addresses from any data packets from a terminal device of the user for use in activating a user profile. In fact, Ying’s scheme would not work as intended if it relied upon use of a terminal device MAC address for callee identification as multiple users share the same telephone in Ying and Ying's scheme is specifically designed to identify which of those users a particular call is directed to for notifying that particular user that the call received at that phone is for the user. (Ying, ¶¶ 9 and 32, 59-62, 71-72).” (Appeal Brief Pages 22-23)

Examiner Responds:
Again, as was stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action, Blatherwick discloses logging the user into the IP phone based on the MAC address sniffed from the messages traversing the IP phone. Ying is relied upon for disclosing an IP phone that can look up a locally stored user profile using an ID extracted from a packet received by the IP phone. The Examiner is not importing the entirety of Ying’s scheme Blatherwick. Rather, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick to store the association database locally in the IP phone and to query the association database using the MAC address of the PC/laptop extracted from the traversing packets based on the teachings of Ying. The simple substitution is replacement of the centralized database and processing with a localized database and processing.
Again, while simple substitution was relied upon, one of ordinary skill in the art at the time of the effective filing would readily appreciate advantages of modifying Blatherwick to use a decentralized approach for automatically logging the user into the IP telephone, as noted previously.

Appellant argues: 
“Nor is Ying's system designed to evaluate any data packets to be transmitted into a network from a terminal device to which the phone is connected. Yang's [sic] system evaluates call data from another device that is received from a network that terminates at that phone for purposes of a telephone call to that phone for a particular callee. (Ying, ¶¶ 9 and 32). There is clearly no simple substitution of one known element for another as baldly contended by the Examiner (FOA at 8-9).” (Appeal Brief Page 23)

Examiner Responds:
Again, Appellant is arguing against Ying individually rather than the combination. As noted above, Ying discloses IP phone that can look up a locally Ying is relied upon to modify the IP phone of Blatherwick to store the association database and perform the processing using the MAC address of the computing device.
Again, the Examiner is not importing the entirety of Ying’s scheme into Blatherwick. The simple substitution is replacement of the centralized database and processing with a localized database and processing based on the teachings of Ying.

Appellant argues: 
“Moreover, Baltherwick's [sic] system fails to utilize any telephone for evaluation of data packets to be transmitted into a network to verify a MAC address from a data packet received from a terminal device is the MAC address identifiable from a user profile for activating that profile. Blatherwick's centralized server based system is designed to avoid a phone making such an evaluation. (Appeal Brief page 23)

Examiner Responds:
Again, Appellant is arguing against Blatherwick individually rather than the combination. Blatherwick clearly discloses the IP phone receiving a message, i.e., first data packets, comprising the MAC address of the connected computing device (Blatherwick figs. 1-2 and paragraphs 44 and 53). As shown previously, the MAC address of the computing device sniffed from the messages traversing the IP phone is ultimately utilized in retrieving the IP phone directory Ying discloses an IP phone that can look up a locally stored user profile using an ID extracted from a packet received by the IP phone (Ying figs. 3 and 5 and paragraphs 52-59 and 71-72).  Blatherwick is modified to store the association database locally and to perform the processing to log the user associated with the connected computing device into the IP phone automatically based on the teachings of Ying.  

Appellant argues: 
“Instead, a central server is to receive data indicating a user logged on to that server so the server can then actuate logging in of the user at other related devices associated via a database. The server never considers the MAC address during this process. Only after the user is signed in to the server does the server communicate with the association database 150 to start the single sign-on logon process. (Blatherwick, ¶¶ 48, 56-62, Fig. 2). This server based system is specifically designed to be activated by the server in response to a single use log-in event to provide an automatic single sign-on function based on the operations of the remote server (i.e. application server 160). (Blatherwick, at ¶48). The server never looks to or evaluates the MAC address of the user's device in conjunction with this first sign on. It only requests information from the association database 150 after the user has signed on at the server 160. Id.” (Appeal Brief page 23)

Examiner Responds:
Blatherwick and Ying as described above. The fact that MAC address of the computing device sniffed from the message is initially stored in the association with the MAC address of the IP telephone and is then retrieved later on by the application server after a user has logged in to the computing device is immaterial as the MAC address of the computing device sniffed from the message is verified against the MAC address of the computing device associated with a user and utilized to automatically log the user on to the IP phone, i.e., activate the user profile on the IP phone, which meets the requirements of the claimed limitations.   


“As is clear from Blatherwick, the association database 150 is only utilized by that server after logging the user in to automatically log the user into other services so that different applications can utilize relevant contact information for the user for establishing connections with the user's device during the automatic logging in process. (Blatherwick, ¶¶ 55, 60-62). At no point does phone 110 ever evaluate any MAC address information for this initial sign on or for any continued utilization after the user is signed on to the server 160.” (Appeal Brief page 24)

Examiner Responds:
As noted previously, the fact that the application server communicates with the association database to retrieve the stored association between the MAC address of the computing device and the MAC address of the IP phone after the user logs in to the computing device is not relevant as this is not precluded by the claimed limitations. Further, Appellant is again arguing against Blatherwick individually rather than the combination. The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick to store the association database locally in the IP phone and to query the association database using the MAC address of the PC/laptop extracted from the traversing packets based on the teachings of Ying. 

Appellant argues: 

modification of Ying’s callee identification scheme that would result in the scheme being inoperable for Ying's intended function. Only hindsight reasoning was impermissibly utilized to formulate the proposed modification of cited art for the rejection.” (Appeal Brief page 24)

Examiner Responds:
The Examiner respectfully disagrees. As was stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action, Blatherwick discloses logging the user into the IP phone based on the MAC address sniffed from the messages traversing the IP phone. Ying is relied upon for disclosing an IP phone that can look up a locally stored user profile using an ID extracted from a packet received by the IP phone. It would have been obvious to one of ordinary skill in the art to modify the IP phone of Blatherwick to store the association database locally in the IP phone and to query the association database using the MAC address of the PC/laptop extracted from the traversing packets based on the teachings of Ying. The Examiner disagrees that this modification changes the principle of operation of Blatherwick, as the principle operation is using device associations to implement “a single sign-in logon” in a hotdesk environment wherein a user may be automatically logged in to co-located (Blatherwick paragraph 48). Moreover, as noted previously, the inventors of Blatherwick contemplated other variations and arrangements in addition to the embodiments explicitly disclosed as Variations 1 – 4b, described in paragraphs 63-90, through which “a single sign-in logon” could be realized (see Blatherwick, at least paragraphs 47-50 and 91-95).
Additionally, as previously noted, the IP telephone of Blatherwick is being modified based on a specific teaching of Ying. The modification of Blatherwick based on the specific teaching of Ying does not change the principle of operation of Ying.
Further, the Examiner disagrees that hindsight reasoning was impermissibly utilized in formulating the rejection. As was stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action, Blatherwick discloses logging the user into the IP phone based on the MAC address sniffed from the messages traversing the IP phone. Ying is relied upon for disclosing an IP phone that can look up a locally stored user profile using an ID extracted from a packet received by the IP phone. Again, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick to store the association database locally in the IP phone and to query the association database using the MAC address of the PC/laptop extracted from the traversing packets based on the teachings of Ying. “Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in 

Appellant argues: 
“The Examiner failed to set forth any type of rational underpinning for the alleged modification. Instead, only a conclusory allegation is utilized to rationalize the alleged modification. (FOA, at 8-9, 11-13). Moreover, these conclusory allegations are contradicted by the disclosures of the cited art. This clearly fails to set forth a sufficient basis for an obviousness rejection.” (Appeal Brief page 24)

Examiner Responds:
Again, the Examiner respectfully disagrees. As noted previously, the rationale for combining the teachings of Blatherwick and Ying as stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action mailed March 2, 2021, is a simple substitution of one known element for another to obtain predictable results, which is one of the exemplary rationales that may support a conclusion of obviousness. See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).


4. Hardwicke Fails To Support The Rejection


“The Hardwicke reference fails to support modification of the cited art that could correct the deficiencies in the rejection included in the Final Office Action discussed above. Hardwicke’s system fails to teach or suggest any telephone performing any type of storing of user profiles in its database and any activating of a user profile upon a MAC address of data packets corresponding to a MAC address of a user profile. Moreover, Hardwicke is silent with respect to a phone performing any type of checking of subsequently sent data packets for maintaining or changing a user profile.” (Appeal Brief Page 25)

Examiner Responds:
Figure 6, shown below, illustrates the process of Hardwicke for monitoring for changes to device associations within a hotdesking environment (Hardwicke paragraphs 18, 29-33 and 57). As shown in step 52, the MAC address of the device connected to the switch port is obtained (Hardwicke paragraph 57). In step 54, the database mapping device associations is checked to see whether the switch port is already associated with a device (Hardwicke paragraph 58). 

    PNG
    media_image4.png
    981
    697
    media_image4.png
    Greyscale

When the check of step 54 finds that the switch port is already associated with a device in the database, a further check is performed to see whether the MAC address obtained in step 52 matches the MAC address associated with the switch port in the database. If the MAC addresses match, indicating that the same device is connected, the method ends, i.e., the current association is maintained (Hardwicke paragraph 59). This is the teaching relied upon for modifying the combination of Blatherwick and Ying. Hardwicke further suggests that the process of figure may be performed as a timed process, i.e., at regular intervals, or in response to one or more triggers, such as user logging onto a PC (Hardwicke paragraphs 40 and 46). Hardwicke is not being relied upon for disclosing an IP phone storing user profiles in a database or activating a user profile based on receiving a data packet containing a MAC address matching a Blatherwick and Ying are relied upon for these features, while Hardwicke is relied upon for teaching maintaining an association of the user with an IP telephone while the MAC address of a computing device that is detected by the switch port continues to match the MAC address associated with the switch port in the database (Hardwicke figs. 4 and 6 and paragraph 59). The Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify Blatherwick, as modified by Ying, to keep a first user logged in to the IP telephone upon determining that the MAC address extracted from the messages of the connected PC/laptop match the MAC address stored in the association database as taught by Hardwicke. Appellant is arguing against Hardwicke individually rather than the combination.

Appellant argues: 
“Hardwicke’s system is a server controller system that includes a PC 404 and telephone 406 connected via flexible cabling 408 for coupling to ports 416 of a ‘switch, hub, or router.’ (Hardwicke, ¶31). The PC 404 and the telephone 406 are not connected to each other. The telephone 406 does not analyze or otherwise receive any data packets from the PC 404, for example. Nor does the telephone 406 analyze any data packets from the PC 404.” (Appeal Brief Page 25)

Examiner Responds:
Hardwicke individually rather than the combination. Again, Hardwicke is relied upon for teaching maintaining an association of the user with an IP telephone while the MAC address of a computing device that is detected by the switch port continues to match the MAC address associated with the switch port in the database. This teaching is used to modify the combination of Blatherwick and Ying to keep the user logged into the IP phone as long as the MAC address in the messages traversing the IP phone continue to match the MAC address of the computing device association stored in the database.

Appellant argues: 
“Instead, the PC 404 and telephone 406 are each connected to a central host system (e.g. switch 418). For instance, a user logs into a PC 404 to have the user's profile activated on the PC 404. (Hardwicke, ¶32). The host system ‘has an awareness of the business or organizational relationship between the PC 404 and the phone 406 (that is, they are physically located on the same desk) and, on the basis of that relationship, the phone 406 can also be configured for that user, normally entirely automatically and without further user intervention.’ (Hardwicke, ¶32). 
The phone 406 has no involvement in this process. (Hardwicke, ¶¶32, 35-40). A separate host system has a link of the PC 404 and phone 406 for the workstation 402 and the system is designed to respond to a user logging in to PC 404 by also then activating a profile on the phone for that user. The MAC address of the PC is irrelevant to this process. The user log-in credentials at the PC 404 

Examiner Responds:
The Examiner respectfully disagrees. Again, Appellant is arguing against Hardwicke individually rather than the combination. Again, Hardwicke is relied upon for teaching maintaining an association of the user with an IP telephone while the MAC address of a computing device that is detected by the switch port continues to match the MAC address associated with the switch port in the database. This teaching is used to modify the combination of Blatherwick and Ying to keep the user logged into the IP phone as long as the MAC address in the messages traversing the IP phone continue to match the MAC address of the computing device association stored in the database.

Appellant argues: 
“In Hardwicke’s system, there is no checking of any data packets that a phone receives from a terminal device to verify that a MAC address of those data packets corresponds with a MAC address of a user profile to maintain that user 
Nor is there any checking of data packets after a user profile is activated to adjust the profile in Hardwicke as may be necessary based on the results of the subsequent checking. Hardwicke's system is silent with respect to such features as Hardwicke's centralized system relies on a server to active a phone based on a user logging in to the central server via the user's personal computer. There is no phone performing any checking of data packets for changing a user profile as may be needed based on that checking. Nor is Hardwicke's centralized, server based system designed to facilitate such a function by a phone.

Examiner Responds:
The Examiner respectfully disagrees. Again, Appellant is arguing against Hardwicke individually rather than the combination. Again, Hardwicke is relied upon for teaching maintaining an association of the user with an IP telephone while the MAC address of a computing device that is detected by the switch port continues to match the MAC address associated with the switch port Blatherwick and Ying to keep the user logged into the IP phone as long as the MAC address in the messages traversing the IP phone continue to match the MAC address of the computing device association stored in the database.


a. Hardwicke's System Is Designed So The Phone Has No Database Of User Profiles

Appellant argues: 
“Hardwicke’s centralized system is designed so that the phone 406 does not have a databased of user profiles. Instead, the central system assigns a profile to a phone 406 based on a user log-in and its stored data. There is no motivation or suggestion to alter Blatherwick's centralized server arrangement based on Hardwicke’s PC log-in based methodology so that a phone receives data packets from a terminal device and evaluates a MAC address of those data packets for activating any user profiles. Such a change is contrary to the fundamental principle of operation of Hardwicke's system as well as Blatherwick's system and Ying's system.
The Examiner failed to meet his burden of providing a logical, rational underpinning for the modification of the cited art. Moreover, the reliance on Hardwicke fails to cure the above noted deficiencies with the Examiner's reliance on Ying to modify Blatherwick. Hardwicke further shows that the proposed 

Examiner Responds:
The Examiner respectfully disagrees. In this case, the rationale for combining the teaching of Hardwicke with Blatherwick and Ying as stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action mailed March 2, 2021, is application of a known technique to known devices and/or methods ready for improvement to yield predictable results, which is one of the exemplary rationales that may support a conclusion of obviousness. See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Additionally, one of ordinary skill in the art at the time of the effective filing would readily appreciate advantages of modifying the IP phone of Blatherwick, as modified by Ying, to check the MAC address of additional messages traversing the IP phone against the MAC address stored in the association database and to keep the current user logged into the IP phone when the MAC addresses match, such as, but not limited to, detecting when a different computing device has been connected to the IP phone, which is an improvement to the principle of operation of Blatherwick, i.e., the single sign-in logon, rather than an impermissible change thereof.
Further, the modification of Blatherwick based on the specific teachings of Ying and of Hardwicke does not change the principle of operation of Ying or Hardwicke.

  
b. The Is No Suggestion Of Utilizing Hardwicke's MAC Address Checking For A LAN Switch Port To Initiate Testing In Blatherwick's IP Phone As Proposed

Appellant argues: 
“The Examiner contends that Hardwicke's disclosure that a LAN switch port evaluate a MAC address of a user's device during the user's logging in to the LAN teaches a modification of Blatherwick so that Blatherwick's IP phone 110 would actively monitor the MAC address of data packets it receives from a user device to verify that user device is still associated with the profile activated on the IP phone 110. (FOA, at 15-16). This is again baldly contended as being a simple utilization of a ‘known technique.’ (FOA, at 16). Hardwicke’s switch 416, is not at the phone. This is a port of the switch connecting the IP phone and the PC to a LAN. (Hardwicke, at Fig. 4 at ¶ 31).
As Hardwicke teaches, the switch 416 is designed to test the port status based on the MAC address of the device to verify the MAC address of the device has not changed from what is in the switch port's associations. (Hardwicke, ¶¶ 56-59). If a change is detected, testing occurs at some time. This testing is discussed with reference to Figures 7-8 of Hardwicke. Id. at ¶¶ 61-68). The port testing that is performed is based on the user's ID and the user's PC identifier information. Id If a phone 406 was not associated with the PC already due to the defined organizational relationship 314, a user is queried to provide data input to Id. Again, it is the central switch 416 interacting directly with the user via the user's PC 404 that controls this process. The phone 406 is not utilized to perform any MAC address evaluation or prompt the user for any data to address a MAC address not corresponding to an address in a database. Below is Figure 4 of Hardwicke that further illustrates this centralized device approach:
(FIGURE OMITTED)
As with Blatherwick, Hardwicke teaches a centralized approach that a switch 416 oversee and evaluate user log-ins. Hardwicke further shows that there is no motivation to modify Blatherwick to not use the central server based approach for addressing user log in events or controlling user log-in events and, after the user has successfully logged in to the server, then signing on the user to other devices or services.” (Appeal Brief Pages 27-29)

Examiner Responds:
Appellant is arguing Hardwicke individually rather than the combination. Again, as stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action, Hardwicke is relied upon for teaching maintaining an association of the user with an IP telephone while the MAC address of a computing device that is detected by the switch port continues to match the MAC address associated with the switch port in the database. This teaching is used to modify the combination of Blatherwick and Ying to keep the user logged into the IP phone as long as the MAC address in the messages traversing the IP phone continue to match the MAC address of Hardwicke’s disclosure into the combination of Blatherwick and Ying. Rather, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick, as modified by Ying, to keep the user logged into the IP phone as long as the MAC address in the messages traversing the IP phone continue to match the MAC address of the computing device association stored in the database based on the teachings of Hardwicke. The application of a known technique to a known device is the modification of the IP phone, i.e., the known device, to maintain the association of the user with the IP telephone, as long as the MAC address of the computing device in the additional messages matches the MAC address stored in the association database, i.e., the known technique.
Again, while application of a known technique was relied, one of ordinary skill in the art at the time of the effective filing would readily appreciate advantages of modifying the IP phone of Blatherwick, as modified by Ying, to check the MAC address of additional messages traversing the IP phone against the MAC address stored in the association database and to keep the current user logged into the IP phone when the MAC addresses match, as noted previously.

Appellant argues: 
“Moreover, the Examiner failed to provide a rational underpinning that would explain how a person of skill in the art would understand Ying' s disclosure of evaluating a call data to identify a callee to which the call is directed (where the 

Examiner Responds:
The Examiner respectfully disagrees. Again, as is stated above in OVERVIEW OF EXAMINER’S RESPONSE TO ARGUMENTS and in the Final Office Action, Blatherwick discloses logging the user into the IP phone based on the MAC address sniffed from the messages traversing the IP phone. Ying is relied upon for disclosing an IP phone that can look up a locally stored user profile using an ID extracted from a packet received by the IP phone, and Hardwicke is relied upon for teaching maintaining an association of the user with an IP telephone while the MAC address of a computing device that is Ying and Hardwicke are relied upon for modifying Blatherwick, and rationales for combining the specific teachings of Ying and Hardwicke with Blatherwick are provided.
Appellant continues to argue each reference individually as not teaching the entirety of the claimed invention rather than the combination set forth in the rejection by the Examiner.


c. Rice And Kurupacheril Are Unrelated To The Above Noted Features

Appellant argues: 
“It was previously recognized that Kurupacheril failed to teach or suggest the above noted features and this is again confirmed in the Final Office Action. (See e.g. Office Action mailed on May 5, 2020 at 9-10). Rice also fails to teach or suggest such features and was not relied upon in the Final Office Action for suggesting such features. Rice was only cited to suggest that an IP phone can be a VoIP phone and that a phone can be activated and deactivated based on a schedule. (FOA, at 34-35). The Rice and Kurupacheril references fail to cure the above noted deficiencies.” (Appeal Brief Pages 29-30)

Examiner Responds:
Blatherwick, Ying and Hardwicke is relied upon for teaching the limitations of the independent claims 1, 10 and 19 as amended by the After Final Response filed April 6, 2021. Rice and Kurupacheril are not relied upon for teaching features of these claims.
 

5. Claim 4 Is Independently Allowable

Appellant argues: 
“Kurupacheril’s system requires use of an RFID tag for authentication of a user. There is no checking of any data to be transmitted from a computer device that is to be transmitted into a network for verifying MAC address information to maintain any user profile. Nor any suggestion to adjust the user profile as a result of a determination made from checking of data packets the phone may receive from a computer device that is connected to a network via the phone. Kurupacheril is silent with respect to such features. In fact, Kurupacheril teaches an entirely different approach that requires use of an RFID tag that is specifically designed to send data to a nearby device - a signal that is NOT addressed for transmitting into a network. MPEP § 2143.01.” (Appeal Brief Page 31)

Examiner Responds:
(Kurupacheril paragraphs 4 and 25).

    PNG
    media_image5.png
    410
    730
    media_image5.png
    Greyscale

As shown in the state diagram, the IP telephone utilizes a default configuration, i.e., a default profile, when the telephone is not configured for a particular user, i.e., when a known user is not logged into the IP phone (Kurupacheril paragraphs 25 and 37). The IP telephone is able to retrieve a user profile for a known user and log that user into the IP telephone automatically in response to receiving a user identifier (UI) signal (Kurupacheril paragraphs 17, 30 and 35). More importantly, the IP telephone may be configured to load the default configuration when a username detected in the UI signal does not match the username of a stored user profile (Kurupacheril paragraphs 25, 28, 30 and 35-37). This is the teaching relied upon for modifying the combination of Blatherwick, Ying and Hardwicke. As set forth in the Final Office Action, Blatherwick, as modified by Ying, is modified to log out a first user from the IP telephone and to log in a second user automatically upon determining that the MAC address extracted from the messages of the connected PC/laptop does not match the MAC address stored in the association database based on the teachings of Hardwicke (FOA ¶ 19). The Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load a default user profile when the MAC address extracted from the messages is not associated with a user profile based on the teachings of Kurupacheril. Appellant is arguing against Kurupacheril individually rather than the combination.

Appellant argues: 
“A person of skill in the art would not read the Kurupacheril reference and seek to modify the principle of operation of Kurupacheril to remove utilization of the RFID tag related feature. It is a principle of operation for Kurupacheril's RFID tag based system. MPEP § 2143.01.” (Appeal Brief Page 31)

Examiner Responds:
As noted above, the IP telephone of Blatherwick, as modified by Ying and Hardwicke, is being further modified based on a specific teaching of Kurupacheril. The modification of Blatherwick based on the specific teaching of Kurupacheril does not change the principle of operation of Kurupacheril.

Appellant argues: 


Examiner Responds:
The Examiner respectfully disagrees. The rationale for combining the teachings of Kurupacheril with the combination of Blatherwick, Ying and Hardwicke as stated in the Final Office Action mailed March 2, 2021, is application of a known technique to known devices and/or methods ready for improvement to yield predictable results, which is one of the exemplary rationales that may support a conclusion of obviousness. See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further, the Examiner disagrees that hindsight reasoning was impermissibly utilized in formulating the rejection. As stated above, Kurupacheril is relied upon for disclosing an IP phone that returns to the default configuration when the telephone has not received a UI signal for a Blatherwick, as modified by Ying and Hardwicke, to load a default user profile when the MAC address extracted from the messages is not associated with a user profile based on the teachings of Kurupacheril. “Any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).


6. Claim 5 Is Independently Allowable

Appellant argues: 
“Kurupacheril' s system requires use of an RFID tag for authentication of a user. There is no checking of any data to be transmitted from a computer device that is to be transmitted into a network for verifying MAC address information to maintain any user profile. Nor any suggestion to adjust the user profile as a result of a determination made from checking of data packets the phone may receive from a computer device that is connected to a network via the phone. Kurupacheril is silent with respect to such features. In fact, Kurupacheril teaches an entirely different approach that requires use of an RFID tag that is specifically 

Examiner Responds:
Kurupacheril additionally discloses that the IP telephone may be configured to load the profile of the previous user when a username detected in the UI signal does not match the username of a stored user profile (Kurupacheril paragraphs 25, 33-35 and 37-38). This is the teaching relied upon for modifying the combination of Blatherwick, Ying and Hardwicke. As set forth in the Final Office Action, the IP telephone of Blatherwick, as modified by Ying, is modified to log out a first user from the IP telephone and to log in a second user automatically upon determining that the MAC address extracted from the messages of the connected PC/laptop does not match the MAC address stored in the association database based on the teachings of Hardwicke (FOA ¶ 20). The Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load the profile of the previous user when the MAC address extracted from the messages is not associated with a user profile based on the teachings of Kurupacheril. Appellant is arguing against Kurupacheril individually rather than the combination.


Appellant argues: 


Examiner Responds:
Insofar at the remaining arguments presented in support of Claim 5 substantially mirror the arguments regarding Claim 4 presented and responded to above (under heading “5. Claim 4 Is Independently Allowable), the Examiner’s answer to the arguments of Claim 4 is equally applicable here.


7. Claim 6 Is Independently Allowable

Appellant argues: 
“Kurupacheril' s system requires use of an RFID tag for authentication of a user. There is no checking of any data to be transmitted from a computer device that is to be transmitted into a network for verifying MAC address information to maintain any user profile. Nor any suggestion to adjust the user profile as a result of a determination made from checking of data packets the phone may receive from a computer device that is connected to a network via the phone. Kurupacheril is silent with respect to such features. In fact, Kurupacheril teaches an entirely different approach that requires use of an RFID tag that is specifically 

Examiner Responds:
Kurupacheril additionally discloses that the IP telephone may be configured to load the default configuration when a username detected in the UI signal does not match the username of a stored user profile, wherein the default configuration only allows emergency calls (Kurupacheril paragraphs 25, 28, 30 and 35-37). This is the teaching relied upon for modifying the combination of Blatherwick, Ying and Hardwicke. As set forth in the Final Office Action, the IP telephone of Blatherwick, as modified by Ying, is modified to log out a first user from the IP telephone and to log in a second user automatically upon determining that the MAC address extracted from the messages of the connected PC/laptop does not match the MAC address stored in the association database based on the teachings of Hardwicke (FOA ¶ 21). The Examiner finds that it would have been obvious to one of ordinary skill in the art to modify the IP phone of Blatherwick, as modified by Ying and Hardwicke, to load a default user profile that only allows emergency calls when the MAC address extracted from the messages is not associated with a user profile based on the teachings of Kurupacheril. Appellant is arguing against Kurupacheril individually rather than the combination.




Appellant’s remaining arguments presented in support of Claim 6 (Appeal Brief pages 35-36) substantially mirror the arguments regarding Claim 4 presented and responded to above (under heading “5. Claim 4 Is Independently Allowable”). 

Examiner Responds:
Insofar at the remaining arguments presented in support of Claim 6 substantially mirror the arguments regarding Claim 4 presented and responded to above (under heading “5. Claim 4 Is Independently Allowable), the Examiner’s answer to the arguments of Claim 4 is equally applicable here.


8. Claim 3 Is Independently Allowable

Appellant argues: 
Appellant’s arguments presented in support of Claim 3 (Appeal Brief pages 36-37) substantially mirror the arguments regarding Claim 1 presented and responded to above (under headings “4. Hardwicke Fails To Support The Rejection” and sub-headings “a. Hardwicke's System Is Designed So The Phone Has No Database Of User Profiles” and “b. The Is No Suggestion Of Utilizing Hardwicke's MAC Address Checking For A LAN Switch Port To Initiate Testing In Blatherwick's IP Phone As Proposed”). 


Insofar at the remaining arguments presented in support of Claim 3 substantially mirror the arguments regarding Claim 1 presented and responded to above (under headings “4. Hardwicke Fails To Support The Rejection” and sub-headings “a. Hardwicke's System Is Designed So The Phone Has No Database Of User Profiles” and “b. The Is No Suggestion Of Utilizing Hardwicke's MAC Address Checking For A LAN Switch Port To Initiate Testing In Blatherwick's IP Phone As Proposed”), the Examiner’s answer to the arguments of Claim 1 is equally applicable here.


a. Paragraphs 14 7-148 of Blatherwick Do Not Support The Modified Cited Art

Appellant argues: 
“The phone 110 never evaluates any new MAC address messages for a new device or takes any action related to that new device. The phone 110 triggers its actions based on whether or not it receives data from the computing device. The MAC address is irrelevant to this processing. Moreover, the actually logging out of the user occurs at the application server 160. Not the phone. There is no teaching or suggestion to modify the centralized control of user logins/log-offs to utilize the phone based approach as contended by the Examiner. The proposed modification seeks to impermissibly adjust the fundamental principle of 

Examiner Responds:
Appellant is arguing Hardwicke individually rather than the combination. Hardwicke is relied upon for teaching updating the user associated with an IP telephone, i.e., loading the profile of the new user, when the MAC address of a computing device that is detected by the switch port continues does not match the MAC address associated with the switch port in the database (Hardwicke figs. 4, 6 and 7 and paragraphs 29-32 and 57-63). This teaching is used to modify the combination of Blatherwick and Ying. The Examiner is not importing the entirety of Hardwicke’s disclosure into the combination of Blatherwick and Ying. Rather, the Examiner finds that it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the IP phone of Blatherwick, as modified by Ying, to log out a first user from the IP phone and log in a second user automatically upon determining the MAC address extracted from the messages of the connected PC/laptop does not match the MAC address stored in the association database based on the teachings of Hardwicke. 
The rationale for combining set forth in the Final Office Action (FOA ¶ 14) is application of a known technique to known devices and/or methods ready for improvement to yield predictable results, which is one of the exemplary rationales that may support a conclusion of obviousness. See KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). The application of a 
For reasons previously argued, the modification does not change the principle operation of Blatherwick, i.e., using device associations to implement “a single sign-in logon” in a hotdesk environment, nor does the modification of Blatherwick based on the specific teachings of Ying and of Hardwicke change the principle of operation of Ying or Hardwicke.


Therefore, the Examiner maintains that the combination of Blatherwick, Ying and Hardwicke teaches the limitations of Claim 1, 3, 7 and 9, and the combination of Blatherwick, Ying, Hardwicke and Kurupacheril teaches the limitations of Claim 3-7 and 8, respectively, and respectfully requests the Board to sustain these rejections.


C. Claims 10-12 And 14-18 Are Allowable

Appellant argues: 
“Claims 10-12 and 14-18 are allowable because the cited art fails to teach or suggest the IP telephone of these claims. For example, as may be appreciated 
The Examiner failed to set forth a sufficient rational underpinning for the obviousness rejection. Instead, only impermissible hindsight reasoning was utilized to formulate the rejection. The Office Action therefore ailed to meet its burden of proof.” (Appeal Brief pages 38-39) 

Examiner Responds:
The Examiner respectfully disagrees. The Examiner’s answer to the arguments presented in support of Claim 1 (under headings “1. Blatherwick's 


1. Each Of Claims 14-17 Is Independently Allowable
a. Claim 14 Is Independently Allowable
b. Claim 15 Is Independently Allowable
c. Claim 16 Is Independently Allowable
d. Claim 17 Is Independently Allowable

Appellant argues: 
Appellants arguments presented in support of Claim 14-17 (Appeal Brief pages 39-42) substantially mirror the arguments regarding Claims 3-6 presented and responded to above (under headings “5. Claim 4 Is Independently Allowable”, “6. Claim 5 Is Independently Allowable”, “7. Claim 6 Is Independently Allowable”, “8. Claim 3 Is Independently Allowable” and their sub-headings). 

Examiner Responds:
Insofar at the remaining arguments presented in support of Claim 14-17 substantially mirror the arguments regarding Claims 3-6 presented and responded to above (under headings “5. Claim 4 Is Independently Allowable”, “6. 


Therefore, the Examiner maintains that the combination of Blatherwick, Ying and Hardwicke teaches the limitations of Claims 10, 11 and 14, the combination of Blatherwick, Ying, Hardwicke and Rice teaches the limitations of Claim 12, and the combination of Blatherwick, Ying, Hardwicke and Kurupacheril teaches the limitations of Claim 15-18, respectively, and respectfully requests the Board to sustain these rejections.


D. Claims 19-20 Are Allowable

Appellant argues: 
“Claims 19 and 20 include limitations that are not disclosed or suggested by the cited art. for instance, the cited art fails to teach or suggest verifying that a MAC address of first data packets received from a first terminal device matches the MAC address of the first terminal device of a user profile stored by a telephone based on a comparison of the MAC address of the first data packets with the MAC address of the first terminal device included in the user profile; and in response to the MAC address of the first data packets corresponding to the MAC address of the first user profile being determined based on the comparison, 
The Examiner failed to set forth a sufficient rational underpinning for the obviousness rejection. Instead, only impermissible hindsight reasoning was utilized to formulate the rejection. The Office Action therefore failed to meet its burden of proof” (Appeal Brief pages 42-43) 

Examiner Responds:
The Examiner respectfully disagrees. The Examiner’s answer to the arguments presented in support of Claim 1 (under headings “1. Blatherwick's Sign-on Process Fails To Suggest...”, “2. Paragraphs 92 & 95 of Baltherwick Fail To Support The Rejection”, “3. Ying Fails To Support Modification Of Blatherwick”, “4. Hardwicke Fails To Support The Rejection” and their sub-headings), is equally applicable here.


1. Claim 20 Is Independently Allowable

Appellant argues: 
“The cited art fails to teach or suggest the limitations of claim 20. This claim is therefore independently allowable. For example, as can be appreciated from the above discussion of how claims 5 and 6 are independently allowable, the cited art fails to teach or suggest the features of claim 20 Moreover, the Examiner failed to set forth a rational underpinning for modification of the cited art based on Kupurachil's [sic] RFID tag based system that would include such features. (See e.g. conclusory rationale provide at FOA pages 31-34).
The conclusory rationale for modification of the cited art provided in the Final Office Action fails to address the alleged modification requiring a person of skill in the art to modify Blatherwick without using Kupurachil's [sic] RFID tag based approach, which seeks to impermissibly modify Blatherwick while avoiding use of Kurupacheril's fundamental principle of operation for this reference's authentication scheme.” (Appeal Brief pages 43-44)

Examiner Responds:
Insofar at the arguments presented in support of Claim 20 refer back to the arguments regarding Claims 5 and 6 presented and responded to above (under headings “6. Claim 5 Is Independently Allowable” and “7. Claim 6 Is Independently Allowable”), the Examiner’s answer to the arguments of Claims 5 and 6 is equally applicable here.


Blatherwick, Ying and Hardwicke teaches the limitations of Claim 19 and the combination of Blatherwick, Ying, Hardwicke and Kurupacheril teaches the limitations of Claim 20, respectively, and respectfully requests the Board to sustain these rejections.


(3) Conclusion

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        
Conferees:
/ATTA KHAN/Primary Examiner, Art Unit 2449        
                                                                                                                                                                                                /VIVEK SRIVASTAVA/        Supervisory Patent Examiner, Art Unit 2449                                                                                                                                                                                                

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.